Title: From Thomas Jefferson to Jean Baptiste Ternant, 3 May 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
 Philadelphia May. 3. 1793.

The Minister Plenipotentiary of his Britannic Majesty has represented to the government of the US. that on the 25th. of April last the British ship Grange, while lying at anchor in the bay of Delaware, within the territory and jurisdiction of the US. was taken possession of by the Embuscade, a frigate of the French republic, has been brought to this port where she is now detained as prize and the crew as prisoners, and has made a requisition in form for a restoration of the vessel and liberation of the crew. I have the honor to furnish you with copies of the evidence given in by the British minister, and to observe that the US. being at peace with all parties cannot see with indifference it’s territory or jurisdiction violated by either: that the government will therefore proceed to enquire into the facts, and for that purpose will receive with pleasure and consider with impartiality any evidence you will be pleased to have them furnished with on the subject: and the President hopes that you will take effectual measures for detaining here the vessel taken, her crew and cargo, to abide the decision which will be made thereon, and which is desired to be without delay. I have the honor to be with great respect Sir Your most obedt. humble servt

Th: Jefferson

